Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Robert
Dzielak (“Executive”) and Expedia, Inc., a Delaware corporation (the “Company”),
and is effective as of the date this Agreement is executed by Employee (the
“Effective Date”).

WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

1.A. EMPLOYMENT. The Company agrees to employ Executive as Executive Vice
President, General Counsel and Secretary of the Company; Executive accepts and
agrees to such employment. During Executive’s employment with the Company,
Executive shall perform all services and acts necessary or advisable to fulfill
the duties and responsibilities as are commensurate and consistent with
Executive’s position and shall render such services on the terms set forth
herein. During Executive’s employment with the Company, Executive shall report
directly to the Chief Executive Officer of the Company or such person(s) as from
time to time may be designated by the Company (hereinafter referred to as the
“Reporting Officer”). Executive shall have such powers and duties with respect
to the Company as may reasonably be assigned to Executive by the Reporting
Officer, to the extent consistent with Executive’s position and status.
Executive agrees to devote all of Executive’s working time, attention and
efforts to the Company and to perform the duties of Executive’s position in
accordance with the Company’s policies as in effect from time to time.
Executive’s principal place of employment shall be the Company’s offices located
in Bellevue, Washington.

2.A. TERM OF AGREEMENT. The term (“Term”) of this Agreement shall commence on
the Effective Date and shall continue through the third anniversary of the
Effective Date, unless sooner terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions attached hereto.

3.A. COMPENSATION.

(a) BASE SALARY. Commencing March 1, 2015, and until the completion of the Term,
the Company shall pay Executive an annualized base salary of $575,000.00 (the
“Base Salary”), payable in equal biweekly installments or in accordance with the
Company’s payroll practice as in effect from time to time. For all purposes
under this Agreement, the term “Base Salary” shall refer to Base Salary as in
effect from time to time. Not later than the first anniversary of the Effective
Date, the Base Salary shall be subject to review and increase at the discretion
of the Company’s Chief Executive Officer.

(b) DISCRETIONARY BONUS. During the Term, Executive shall be eligible to receive
discretionary annual bonuses with an annual target bonus equal to 100% of Base
Salary; with amounts, if any, for any partial year payable on a pro rata basis
(based on the number of days of employment during any such partial year relative
to 365 days). Any such annual bonus shall be paid



--------------------------------------------------------------------------------

not later than March 15 of the calendar year immediately following the calendar
year with respect to which such annual bonus relates (unless Executive has
elected to defer receipt of such bonus pursuant to an arrangement that meets the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)). Not later than the first anniversary of the Effective Date, the
annual bonus target percentage shall be subject to review and increase at the
discretion of the Company’s Chief Executive Officer.

(c) BENEFITS.

(i) Retirement and Welfare Plans. During the Term, from the Effective Date
through the date of termination of Executive’s employment with the Company for
any reason, Executive shall be entitled to participate in any welfare, health
and life insurance and pension benefit plans as may be adopted from time to time
by the Company on the same basis as that provided to similarly situated
executives of the Company generally, consistent with the terms of such plans.

(ii) Reimbursement for Business Expenses. During the Term, the Company shall
reimburse Executive for all reasonable and necessary expenses incurred by
Executive in performing Executive’s duties for the Company, on the same basis as
similarly situated executives of the Company generally and in accordance with
the Company’s policies as in effect from time to time.

(iii) Vacation. During the Term, Executive shall be entitled to annual paid
vacation in accordance with the plans, policies, programs and practices of the
Company applicable to similarly situated executives of the Company generally.

4.A. NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be given by first-class mail, certified or registered with
return receipt requested or hand delivery acknowledged in writing by the
recipient personally, and shall be deemed to have been duly given three days
after mailing or immediately upon duly acknowledged hand delivery to the
respective persons named below:

 

If to the Company: Expedia, Inc. 333 108th Avenue NE Bellevue, Washington 98004
Attention: General Counsel If to Executive: At the most recent address on record
for Executive at the Company

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

5.A. GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Washington without
reference to the principles of conflicts of laws. Any and all disputes between
the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court in Washington, or, if not
maintainable therein, then in an appropriate Washington state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.

 

2



--------------------------------------------------------------------------------

6.A COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof’ shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement.

 

EXPEDIA, INC.

/s/ Dara Khosrowshahi

By: Dara Khosrowshahi Title: CEO Dated: March 2, 2015

/s/ Robert Dzielak

Robert Dzielak Dated: March 2, 2015

 

3



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS

1. TERMINATION OF EXECUTIVE’S EMPLOYMENT.

(a) DEATH. Upon termination of Executive’s employment prior to the expiration of
the Term by reason of Executive’s death, the Company shall pay Executive’s
designated beneficiary or beneficiaries, within 30 days of Executive’s death in
a lump sum in cash, (i) Executive’s Base Salary from the date of Executive’s
death through the end of the month in which Executive’s death occurs and
(ii) any Accrued Obligations (as defined in Section 1(f) below).

(b) DISABILITY. If, as a result of Executive’s disability (as provided under
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”) and Treasury regulation section 1.409A-3(i)(4) and other official
guidance issued thereunder) (“Disability”), Executive shall have been absent
from the full-time performance of Executive’s duties with the Company for a
period of four consecutive months and, within 30 days after written notice is
provided to Executive by the Company (in accordance with Section 4A hereof),
Executive shall not have returned to the full-time performance of Executive’s
duties, Executive’s employment under this Agreement may be terminated by the
Company for Disability. During any period prior to such termination during which
Executive is absent from the full-time performance of Executive’s duties with
the Company due to Disability, the Company shall continue to pay Executive’s
Base Salary at the rate in effect at the commencement of such period of
Disability, offset by any amounts payable to Executive under any disability
insurance plan or policy provided by the Company. Upon termination of
Executive’s employment due to Disability, the Company shall pay Executive within
30 days of such termination (i) Executive’s Base Salary through the end of the
month in which Executive’s termination of employment for Disability occurs in
equal biweekly installments in accordance with the Company’s payroll practice as
in effect from time to time, offset by any amounts payable to Executive under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations.

(c) TERMINATION FOR CAUSE; RESIGNATION WITHOUT GOOD REASON. The Company may
terminate Executive’s employment under this Agreement with or without Cause at
any time and Executive may resign under this Agreement with or without Good
Reason at any time. As used herein, “Cause” shall mean: (i) the plea of guilty
or nolo contendere to, conviction for, or the commission of, a felony offense by
Executive; provided, however, that after indictment, the Company may suspend
Executive from the rendition of services, but without limiting or modifying in
any other way the Company’s obligations under this Agreement; (ii) a material
breach by Executive of a fiduciary duty owed to the Company or any of its
subsidiaries; (iii) a material breach by Executive of any of the covenants made
by Executive in Section 2 hereof; (iv) the willful or gross neglect by Executive
of the material duties required by this Agreement; or (v) a knowing and material
violation by Executive of any Company policy pertaining to ethics, legal
compliance, wrongdoing or conflicts of interest that, in the case of the conduct
described in clauses (iv) or (v) above, if curable, is not cured by Executive
within 30 days after Executive is provided with written notice thereof. Upon
Executive’s (A) termination of employment by the Company for Cause prior to the
expiration of the Term or (B) resignation without Good Reason prior to the
expiration of the Term, this Agreement shall terminate without further
obligation by the Company, except for the payment of any Accrued Obligations.



--------------------------------------------------------------------------------

(d) TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON. Upon termination of Executive’s
employment prior to the expiration of the Term by the Company other than for
Cause, death or Disability or by Executive for Good Reason (as defined below),
then:

(i) the Company shall continue to pay Executive his Base Salary through the
longer of (x) one year or (y) through the end of the Term, payable over the
course of such period (such period, the “Severance Period”) in equal biweekly
installments;

(ii) the Company shall pay Executive in a lump sum (without regard to whether
Executive actually elects COBRA coverage) an amount equal to 12 months of
monthly premiums with respect to COBRA continuation coverage under the Company’s
group health plans in existence on the date of termination, and at the level of
coverage Executive participated in, as of the date of termination;

(iii) the Company shall pay or otherwise provide Executive within 30 days of the
date of such termination any Accrued Obligations;

(iv) the Company will consider in good faith the payment of a discretionary
bonus on a pro rata basis for the year in which the Termination of Employment
occurs, any such payment to be paid (if at all) based on actual performance
during the year in which termination has occurred and based on the number of
days of employment during such year relative to 365 days (payable in a lump sum
at the time such annual bonus would otherwise have been paid);

(v) any compensation awards of Executive based on, or in the form of, Company
equity (e.g. restricted stock, restricted stock units, stock options or similar
instruments) (“Equity Awards”) that are outstanding and unvested at the time of
such termination but which would, but for a termination of employment, have
vested during the 12 months following such termination (such period, the “Equity
Acceleration Period”) shall vest (and with respect to awards other than stock
options and stock appreciation rights, settle) as of the date of such
termination of employment; provided that any outstanding award with a vesting
schedule that would, but for a termination of employment, have resulted in a
smaller percentage (or none) of the award being vested through the end of such
Equity Acceleration Period than if it vested annually pro rata over its vesting
period shall, for purposes of this provision, be treated as though it vested
annually pro rata over its vesting period (e.g., if 100 restricted stock units
(“RSUs”) were granted 2.7 years prior to the date of the termination and vested
pro rata on each of the first five anniversaries of the grant date and 100 RSUs
were granted 1.7 years prior to the date of termination and vested on the fifth
anniversary of the grant date, then on the date of termination 20 RSUs from the
first award and 40 RSUs from the second award would vest and settle); provided
further that any amount that would vest under this provision but for the fact
that outstanding performance conditions have not been satisfied shall vest (and
with respect to awards other than stock options and stock appreciation rights,
settle) only if, and at such point as, such performance conditions are
satisfied; and provided further that if any Equity Awards made subsequent to the
Effective Date of this Agreement specifies a more favorable post-termination
vesting schedule for such equity, the terms of the award agreement for such
Equity Award shall govern; and

 

2



--------------------------------------------------------------------------------

(vi) any then vested options of Executive (including options vesting as a result
of (v) above) to purchase Company equity, shall remain exercisable through the
date that is 18 months following the date of such termination or, if earlier,
through the original scheduled expiration date of such options.

The expiration of this Agreement shall not give rise to any payment or
acceleration obligation under this Agreement.

The payment to Executive of the severance pay and benefits described in Sections
1(d)(i), (ii), (iv), (v) and (vi) (the “Severance Payments & Benefits”) above is
contingent upon (i) Executive’s compliance with the offset provisions in
Section 1(e) below, (ii) Executive’s compliance with the restrictive covenants
set forth in Section 2, and (iii) Executive signing and not revoking a
separation agreement and release of claims in favor of the Company and its
affiliates in a form that is satisfactory to the Company upon Executive’s
termination of employment that becomes effective no later than sixty (60) days
following Executive’s employment termination date or such earlier date required
by the release agreement (such deadline, the “Release Deadline”). If the release
does not become effective and irrevocable by the Release Deadline, Executive
will forfeit any rights to severance. In no event will severance payments or
benefits be paid or provided until the release actually becomes effective and
irrevocable. Upon the release becoming effective and irrevocable, any payments
delayed from the date Executive terminates employment through the effective date
of the release will be payable in a lump sum without interest as soon as
administratively practicable after the Release Deadline and all other amounts
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Any Severance Payments & Benefits that would be considered
Deferred Payments (as defined below) will be paid on or, in the case of
installments, will not commence until the sixtieth (60th) day following
Executive’s separation from service or, if later, the Delayed Initial Payment
Date (as defined below). Any installment payment that would have been made to
Executive during the sixty (60)-day period immediately following Executive’s
separation from service, but for the preceding sentence, will be paid to
Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments shall be made as provided in this Agreement.
Executive acknowledges and agrees that the Severance Payments & Benefits
constitute good and valuable consideration for such release.

As used herein, “Good Reason” shall mean the occurrence of any of the following
without Executive’s prior consent: (A) the Company’s material breach of any
material provision of this Agreement, (B) the material reduction in Executive’s
duties or level of responsibilities as Executive Vice President, General Counsel
and Secretary, excluding for this purpose any such reduction that is an isolated
and inadvertent action not taken in bad faith or that is authorized pursuant to
this Agreement, (C) the material reduction in Executive’s Base Salary or (D) the
relocation of Executive’s principal place of employment more than 50 miles
outside the Greater Seattle metropolitan area, provided that in no event shall
Executive’s resignation be for “Good Reason” unless (x) an event or circumstance
set forth in clauses (A) through (D) shall have occurred and Executive provides
the Company with written notice thereof within 30 days after the occurrence or
existence of such event or circumstance, which notice specifically identifies
the event or circumstance that Executive believes constitutes Good Reason,
(y) the Company fails to correct the circumstance or event so identified within
30 days after receipt of such notice, and (z) the Executive resigns within 90
days after the date of delivery of the notice referred to in clause (x) above.

 

3



--------------------------------------------------------------------------------

Notwithstanding the preceding provisions of Section 1(d), in the event that
Executive is a “specified employee” (within the meaning of Section 409A of the
Code, including any regulations and guidance issued thereunder (“Section 409A”))
on the date of termination of Executive’s employment with the Company and the
Severance Payments & Benefits to be paid within the first six months following
such date (the “Initial Payment Period”) exceed the amount referenced in Treas.
Regs. Section 1.409A-1(b)(9)(iii)(A) (the “Limit”), then (1) any portion of the
Severance Payments & Benefits that is a “short-term deferral” within the meaning
of Treas. Regs. Section 1.409A-1(b)(4)(i) shall be paid at the times set forth
in Section 1(d), (2) any portion of the Severance Payments & Benefits (in
addition to the amounts contemplated by the immediately preceding clause
(1)) that is payable during the Initial Payment Period that does not exceed the
Limit shall be paid at the times set forth in Section 1(d) as applicable,
(3) any portion of the Severance Payments & Benefits that exceeds the Limit and
is not a “short-term deferral” (and would have been payable during the Initial
Payment Period but for the Limit) (the “Deferred Payments”) shall be paid, with
Interest, on the first business day of the first calendar month that begins
after the six-month anniversary of Executive’s “separation from service” (within
the meaning of Section 409A) (the “Delayed Initial Payment Date”) and (4) any
portion of the Severance Payments & Benefits that is payable after the Initial
Payment Period shall be paid at the times set forth in Section 1(d), as
applicable. For purposes of this Agreement, “Interest” shall mean interest at
the applicable federal rate provided for in Section 7872(f)(2)(A) of the Code,
from the date on which a payment would otherwise have been made but for any
required delay through the date of payment.

(e) OFFSET. If Executive obtains other employment during the Salary Continuation
Period, any payments to be made to Executive under Section 1(d) hereof after the
date such employment is secured shall be offset by the amount of compensation
earned by Executive from such employment. For purposes of this Section 1(e),
Executive shall have an obligation to inform the Company regarding Executive’s
employment status following termination and during the Salary Continuation
Period, but shall have no affirmative duty to seek alternate employment.

(f) ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations” shall
mean the sum of (i) any portion of Executive’s accrued and earned but unpaid
Base Salary through the date of death or termination of employment for any
reason, as the case may be; (ii) any compensation previously earned but deferred
by Executive (together with any interest or earnings thereon) that has not yet
been paid and that is not otherwise paid at a later date pursuant to any
deferred compensation arrangement of the Company to which Executive is a party,
if any (provided, that any election made by Executive pursuant to any deferred
compensation arrangement that is subject to Section 409A regarding the schedule
for payment of such deferred compensation shall prevail over this Section l(f)
to the extent inconsistent herewith); and (iii) other than in the event of
Executive’s resignation without Good Reason or termination by the Company for
Cause (except as required by applicable law), any portion of Executive’s accrued
but unpaid vacation pay through the date of death or termination of employment.

(g) OTHER BENEFITS. Upon any termination of Executive’s employment prior to the
expiration of the Term, Executive shall remain entitled to receive any vested
benefits or amounts that Executive is otherwise entitled to receive under any
plan, policy, practice or program of, or any other contract or agreement with,
the Company in accordance with the terms thereof (other than any such plan,
policy, practice or program of the Company that provides benefits in the nature
of severance or continuation pay).

 

4



--------------------------------------------------------------------------------

(h) SECTION 409A. This Agreement is intended to comply with Section 409A to the
extent Section 409A is applicable to this Agreement. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered by the Company in a manner consistent
with such intention and to avoid the pre-distribution inclusion in income of
amounts deferred under this Agreement and the imposition of any additional tax
or interest with respect thereto. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A.

2. CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY
RIGHTS.

(a) CONFIDENTIALITY. Executive acknowledges that while employed by the Company
Executive will occupy a position of trust and confidence. The Company has
provided and shall continue to provide Executive with Confidential Information.
Executive shall hold in a fiduciary capacity for benefit of the Company and its
subsidiaries and affiliates, and shall not, except as may be required to perform
Executive’s duties hereunder or as required by applicable law, without
limitation in time, communicate, divulge, disseminate, disclose to others or
otherwise use, whether directly or indirectly, any Confidential Information.
“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, suppliers, clients and customers that is not disclosed
by the Company or any of its subsidiaries or affiliates for financial reporting
purposes and that was learned by Executive in the course of employment by the
Company or any of its subsidiaries or affiliates, including (without limitation)
any proprietary knowledge, trade secrets, data, formulae, processes, methods,
research, secret data, costs, names of users or purchasers of their respective
products or services, business methods, operating procedures or programs or
methods of promotion and sale, information relating to accounting or tax
strategies and data, information and client and customer lists and all papers,
resumes, and records (including computer records) of the documents containing
such Confidential Information. For purposes of this Section 2(a), information
shall not cease to be Confidential Information merely because it is embraced by
general disclosures for financial reporting purposes or because individual
features or combinations thereof are publicly available.

Notwithstanding the foregoing provisions, if Executive is required to disclose
any such confidential or proprietary information pursuant to applicable law or a
subpoena or court order, Executive shall promptly notify the Company in writing
of any such requirement so that the Company may seek an appropriate protective
order or other appropriate remedy or waive compliance with the provisions
hereof. Executive shall reasonably cooperate with the Company to obtain such a
protective order or other remedy. If such order or other remedy is not obtained
prior to the time Executive is required to make the disclosure, or the Company
waives compliance with the provisions hereof, Executive shall disclose only that
portion of the confidential or proprietary information which he is advised by
counsel that he is legally required to so disclose. Executive acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to the Company and its subsidiaries or affiliates, and that such
information gives the Company and its subsidiaries or affiliates a competitive
advantage. Executive agrees to deliver or return to the Company, at the
Company’s request at any time or upon termination or expiration of Executive’s
employment, all documents, computer tapes and disks, plans, initiatives,
strategies, records, lists, data, drawings, prints, notes and written
information (and all copies thereof) created by or on behalf of the Company or
its

 

5



--------------------------------------------------------------------------------

subsidiaries or affiliates or prepared by Executive in the course of Executive’s
employment by the Company and its subsidiaries or affiliates. As used in this
Agreement, “subsidiaries” and “affiliates” shall mean any company controlled by,
controlling or under common control with the Company.

(b) NON-COMPETITION. In consideration of the Company’s promise to disclose, and
disclosure of, its Confidential Information and other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Executive, Executive hereby agrees and covenants that:
Until the longer of (i) the last day of the Term and (ii) a period of 18 months
beyond Executive’s date of termination of employment for any reason, including
the expiration of the Term (the “Restricted Period”), Executive shall not,
directly or indirectly, engage in, assist or become associated with a
Competitive Activity. For purposes of this Section 2(b): (i) a “Competitive
Activity” means, at the time of Executive’s termination, any business or other
endeavor in any jurisdiction of a kind being conducted by the Company or any of
its subsidiaries or affiliates (or demonstrably anticipated by the Company or
its subsidiaries or affiliates), including, without limitation, those that are
engaged in the provision of any lodging or travel related services (including,
without limitation, corporate travel services), in any jurisdiction as of the
Effective Date or at any time thereafter (such affiliates including, without
limitation, Hotels.com, and Hotwire, Inc.); and (ii) Executive shall be
considered to have become “associated with a Competitive Activity” if Executive
becomes directly or indirectly involved as an owner, principal, employee,
officer, director, independent contractor, representative, stockholder,
financial backer, agent, partner, advisor, lender, or in any other individual or
representative capacity with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity. Notwithstanding the
foregoing, Executive may make and retain investments during the Restricted
Period, for investment purposes only, in less than five percent of the
outstanding capital stock of any publicly-traded corporation engaged in a
Competitive Activity if stock of such corporation is either listed on a national
stock exchange or on the NASDAQ National Market System if Executive is not
otherwise affiliated with such corporation.

(c) NON-SOLICITATION OF EMPLOYEES. Executive recognizes that he or she will
possess Confidential Information about other employees, officers, directors,
agents, consultants and independent contractors of the Company and its
subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Executive recognizes that the information he or she will possess about these
employees, officers, directors, agents, consultants and independent contractors
is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Executive because of
Executive’s business position with the Company. Executive agrees (i) that,
during the Restricted Period, Executive will not, directly or indirectly, hire
or solicit or recruit the employment or services of (i.e., whether as an
employee, officer, director, agent, consultant or independent contractor), or
encourage to change such person’s relationship with the Company or any of its
subsidiaries or affiliates, any employee, officer, director, agent, consultant
or independent contractor of the Company or any of its subsidiaries or
affiliates provided, however, that a general solicitation of the public for
employment shall not constitute a solicitation hereunder so long as such general
solicitation is not designed to target, or does not have the effect of
targeting, any employee, officer, director, agent, consultant or independent
contractor of the Company or any of its subsidiaries or affiliates and (ii) that
Executive will not convey any Confidential Information or trade secrets about
any employees, officers, directors, agents, consultants and independent
contractors of the Company or any of its subsidiaries or affiliates to any other
person except within the scope of Executive’s duties hereunder.

 

6



--------------------------------------------------------------------------------

(d) NON-SOLICITATION OF CUSTOMERS, SUPPLIERS, PARTNERS. During the Restricted
Period, Executive shall not, without the prior written consent of the Company,
directly or indirectly, solicit, attempt to do business with, or do business
with any customers of, suppliers (including providers of travel inventory) to,
business partners of or business affiliates of the Company or any of its
subsidiaries or affiliates (collectively, “Trade Relationships”) on behalf of
any entity engaged in a Competitive Activity, or encourage (regardless of who
initiates the contact) any Trade Relationship to use the services of any
competitor of the Company or its subsidiaries or affiliates, or encourage any
Trade Relationship to change its relationship with the Company or its
subsidiaries or affiliates.

(e) PROPRIETARY RIGHTS; ASSIGNMENT. All Executive Developments (as defined
below) shall be made for hire by Executive for the Company or any of its
subsidiaries or affiliates. “Executive Developments” means any idea, discovery,
invention, design, method, technique, improvement, enhancement, development,
computer program, machine, algorithm or other work or authorship, in each case,
(i) that (A) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (B) results from or is suggested by any
undertaking assigned to Executive or work performed by Executive for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created
alone or with others, during or after working hours and (ii) that is conceived
or developed during the Term. All Confidential Information and all Executive
Developments shall remain the sole property of the Company or any of its
subsidiaries or affiliates. Executive shall acquire no proprietary interest in
any Confidential Information or Executive Developments developed or acquired
during the Term. To the extent Executive may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Executive Development, Executive hereby assigns to the Company all such
proprietary rights. Executive shall, both during and after the Term, upon the
Company’s request, promptly execute and deliver to the Company all such
assignments, certificates and instruments, and shall promptly perform such other
acts, as the Company may from time to time in its reasonable discretion deem
necessary or desirable to evidence, establish, maintain, perfect, enforce or
defend the Company’s rights in Confidential Information and Executive
Developments.

(f) COMPLIANCE WITH POLICIES AND PROCEDURES. During the Term, Executive shall
adhere to the policies and standards of professionalism set forth in the
Company’s Policies and Procedures as they may exist from time to time.

(g) REMEDIES FOR BREACH. Executive expressly agrees and understands that
Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have 30 days from receipt of
Executive’s notice to cure any such breach. Executive expressly agrees and
understands that the remedy at law for any breach by Executive of this Section 2
will be inadequate and that damages flowing from such breach are not usually
susceptible to being measured in monetary terms. Accordingly, it is acknowledged
that upon Executive’s violation of any provision of this Section 2 the Company
shall be entitled to obtain from any court of competent jurisdiction immediate
injunctive relief and obtain a temporary order restraining any threatened or
further breach as well as an equitable accounting of all profits or benefits
arising out of such violation. Nothing in this Section 2 shall be deemed to
limit the Company’s remedies at law or in equity for any breach by Executive of
any of the provisions of this Section 2, which may be pursued by or available to
the Company.

 

7



--------------------------------------------------------------------------------

(h) SURVIVAL OF PROVISIONS. The obligations contained in this Section 2 shall,
to the extent provided in this Section 2, survive the termination or expiration
of Executive’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement. If it is
determined by a court of competent jurisdiction in any state that any
restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

3. TERMINATION OF PRIOR AGREEMENTS. This Agreement constitutes the entire
agreement between the parties and terminates and supersedes any and all prior
and contemporaneous agreements and understandings (whether written or oral)
between the parties, including the Employment Agreement between the parties
dated May 9, 2012, with respect to the subject matter of this Agreement.
Executive acknowledges and agrees that neither the Company nor anyone acting on
its behalf has made, and is not making, and in executing this Agreement, the
Executive has not relied upon, any representations, promises or inducements
except to the extent the same is expressly set forth in this Agreement.
Notwithstanding the foregoing, all stock option agreements and restricted stock
unit agreements between Executive and the Company survive and are hereby
incorporated by reference into this Agreement.

4. ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none of
the parties hereto shall, without the consent of the others, assign or transfer
this Agreement or any rights or obligations hereunder, provided that, in the
event of a transfer of Executive to any entity affiliated with the Company
and/or the merger, consolidation, transfer, or sale of all or substantially all
of the assets of the Company with or to any other individual or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder, and
all references herein to the “Company” shall refer to such successor.

5. WITHHOLDING. The Company shall make such deductions and withhold such amounts
from each payment and benefit made or provided to Executive hereunder, as may be
required from time to time by applicable law, governmental regulation or order.

6. HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof’ shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.

7. WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect, or extended beyond expiration of the Term (regardless of continued
employment), except by a writing executed

 

8



--------------------------------------------------------------------------------

by each party hereto. Notwithstanding anything to the contrary herein, neither
the assignment of Executive to a different Reporting Officer due to a
reorganization or an internal restructuring of the Company or its affiliated
companies nor a change in the title of the Reporting Officer shall constitute a
modification or a breach of this Agreement.

8. SEVERABILITY. In the event that a court of competent jurisdiction determines
that any portion of this Agreement is in violation of any law or public policy,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall continue in full force and effect. Further, any court order
striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.

9. INDEMNIFICATION. The Company shall indemnify and hold Executive harmless for
acts and omissions in Executive’s capacity as an officer, director or employee
of the Company to the maximum extent permitted under applicable law, as set
forth in the Certificate of Incorporation and Bylaws of Expedia, Inc.
(Delaware).

ACKNOWLEDGED AND AGREED AS OF THE EFFECTIVE DATE:

 

EXPEDIA, INC.

/s/ Dara Khosrowshahi

By: Dara Khosrowshahi Title: CEO

/s/ Robert Dzielak

Robert Dzielak

 

9